Order entered July 17, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00801-CV

                              JAY SANDON COOPER, Appellant

                                                 V.

                             JUDGE PAUL MCNULTY, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-01611-2015

                                             ORDER
       Before the Court is appellant’s July 16, 2015 “motion to proceed.” In the motion,

appellant notes the trial court sustained the Collin County District Clerk’s contest to his affidavit

of indigence, asserts he cannot afford the costs of this appeal, and requests permission to proceed

without advance payment of costs. We construe the motion as a motion to review the trial

court’s order sustaining the contest as provided in Texas Rule of Appellate Procedure 20.1(j)(1)

and ORDER Indu Bailey, Official Court Reporter of the 219th Judicial District Court, to

file the record of the July 7, 2015 indigency hearing. See TEX. R. APP. P. 20.1(j)(1),(3). We

further ORDER Collin County District Clerk Andrea Stroh Thompson to file a

supplemental clerk’s record containing a copy of the affidavit of indigence, the contest to the

affidavit, and the trial court’s order sustaining the contest. The requested records shall be filed
no later than July 20, 2015 and without advance payment of costs. See id. 4.1, 20.1(j)(3). No

extensions will be granted. See id. 20.1(j)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Scott J. Becker, Presiding Judge, 219th Judicial District Court; Ms. Bailey; Ms. Stroh

Thompson; and all parties.




                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE